United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1101
Issued: November 4, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 3, 2016 appellant, through counsel, filed a timely appeal from a March 23, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than two percent permanent impairment of each
upper extremity, for which he received schedule awards.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board.
20 C.F.R. § 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board.
Id. An attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor,
subject to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of
fees to a representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 13, 2014 appellant, then a 56-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that he sustained bilateral carpal tunnel syndrome due to
factors of his federal employment. OWCP accepted the claim for bilateral carpal tunnel
syndrome, tenosynovitis of the right hand and wrist, and synovitis and tenosynovitis of the left
hand.
A September 10, 2014 electromyogram (EMG) and nerve conduction velocity (NCV)
study revealed moderately severe bilateral carpal tunnel syndrome especially on the right side.
An EMG study performed on October 22, 2014 revealed moderate bilateral carpal tunnel
syndrome.
Appellant underwent a left carpal tunnel release and flexor tenosynovectomy on April 23,
2015 and a right carpal tunnel release and flexor tenosynovectomy on June 25, 2015. OWCP
authorized the surgeries.
In an impairment evaluation dated December 17, 2015, Dr. Michael Platto, a Boardcertified physiatrist, reviewed appellant’s history of injury, the results of electrodiagnostic
testing, and history of bilateral carpal tunnel releases. On examination he measured range of
motion of the wrists and found decreased two-point discrimination of the left thumb, middle, and
index fingers. Citing the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides), Dr. Platto found that appellant had three
percent permanent impairment due to tenosynovitis as a result of bilateral loss of wrist range of
motion according to Table 15-32 on page 473. In rating impairment due to carpal tunnel
syndrome, he referenced Table 15-23 on page 449. Utilizing the preoperative EMG study dated
September 10, 2014, for the right side Dr. Platto applied a grade modifier of three due to test
findings of axon loss, a grade modifier of one for normal physical findings with intermittent
symptoms, and a grade modifier of one for physical examination, which rounded to a grade
modifier of two. He found a grade modifier of zero based on a QuickDASH (Disabilities of the
Arm, Shoulder, and Hand) score of 15.9. For the left side, Dr. Platto advised that he performed
NCV studies due to appellant’s complaints of numbness not improved after surgery. He opined
that the NCV studies revealed axon loss with “decreased motor median amplitude of less than
[five]” and a delay in median sensory peak latency, which yielded a grade modifier of three for
test results. Dr. Platto also applied a grade modifier of one for a history of mild intermittent
symptoms and a grade modifier of two for physical findings of decreased two-point
discrimination. He found an average grade modifier of two, or four percent impairment.
Dr. Platto concluded that appellant had three percent impairment of each upper extremity due to
tenosynovitis and four percent impairment of each upper extremity due to carpal tunnel
syndrome, for a combined seven percent permanent impairment of each upper extremity. He
opined that appellant had reached maximum medical improvement.
On January 8, 2016 appellant filed a claim for a schedule award (Form CA-7).
OWCP on January 20, 2016 referred appellant to Dr. Shaka Walker, a Board-certified
orthopedic surgeon, for a second opinion examination. In an impairment evaluation dated
February 1, 2016, Dr. Walker reviewed appellant’s history of hand numbness and pain treated

2

with carpal tunnel releases and flexor tenosynovectomies. On examination, he found no atrophy
and a negative Tinel’s sign and Phalen’s test. Dr. Walker measured range of motion of the wrists
and performed pinch and grip strength testing. He opined that appellant had reached maximum
medical improvement. Dr. Walker advised that he had normal range of motion findings for the
wrists for a grade modifier of zero. He noted that appellant had a QuickDASH score of 47.7,
which was a significant increase from the prior score of 15.9 and “concerning for some element
of symptom magnification….” Dr. Walker concluded that he had no impairment due to
tenosynovitis due to reduced motion. Using Table 15-23 on page 449 of the A.M.A., Guides, for
the right side he found that EMG findings on the right in the September 10, 2014 study showed
axonal loss, for a grade three modifier. Dr. Walker applied a grade modifier of zero for
functional history and physical examination. He opined that he would not use the QuickDASH
due to reliability issues. Dr. Walker found an average modifier of one and a final right upper
extremity permanent impairment rating of one percent.
For the left wrist, Dr. Walker found that a postoperative EMG showed median motor
amplitude of less than five, or axonal loss, for a grade three modifier. He applied a grade two
modifier for decreased sensation and a grade modifier of three for history. Dr. Walker found an
average grade modifier of three, for seven percent permanent impairment of the left upper
extremity.
An OWCP medical adviser reviewed the evidence on March 21, 2016. He advised that
diagnostic testing performed September 10, 2014 did not show axonal loss and that grip and
pinch strength were nonspecific findings. The medical adviser also noted that Dr. Walker did
not perform sensory testing. He concurred with Dr. Walker’s finding of no impairment due to
tenosynovitis. Using Table 15-23, the medical adviser applied a grade modifier of one bilaterally
due to electrodiagnostic testing. He further applied a grade modifier of zero on the right and two
on the left for physical findings of loss of two-point discrimination of the left hand and a grade
modifier of zero for history on the right and one on the left. The medical adviser found that the
functional history was not applicable because of the unreliable QuickDASH score. He opined
that appellant had two percent permanent impairment of each upper extremity due to carpal
tunnel syndrome.
By decision dated March 23, 2016, OWCP granted appellant a schedule award for two
percent permanent impairment of each upper extremity. The period of the award ran for 12.48
weeks from February 1 to April 28, 2016.
On appeal counsel contends that the opinions of Dr. Platto and Dr. Walker are entitled to
more weight than the opinion of OWCP’s medical adviser because they performed physical
examinations.
LEGAL PRECEDENT
The schedule award provision of FECA,3 and its implementing federal regulations,4 set
forth the number of weeks of compensation payable to employees sustaining permanent
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

3

impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.5 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.6
The sixth edition requires identifying the impairment Class of Diagnosis (CDX)
condition, which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE), and Clinical Studies (GMCS).7 The net adjustment formula is
(GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.8 In
Table 15-23, grade modifier levels (ranging from zero to four) are described for the categories of
test findings, history, and physical findings. The grade modifiers are averaged to arrive at the
appropriate overall grade modifier level and to identify a default rating value.
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.9 The implementing regulations states that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint a third
physician to make an examination. This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.10
ANALYSIS
OWCP accepted that appellant sustained bilateral carpal tunnel syndrome, tenosynovitis
of the right wrist and hand, and synovitis and tenosynovitis of the left hand causally related to
factors of his federal employment. A September 10, 2014 EMG and NCV studies showed
moderately severe bilateral carpal tunnel syndrome, greater on the right side. Appellant
underwent a left carpal tunnel release and flexor tenosynovectomy on April 23, 2015 and a right
carpal tunnel release and flexor tenosynovectomy on June 25, 2015. On January 8, 2016 he filed
a claim for a schedule award.
5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5 (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
7

A.M.A., Guides 494-531.

8

Id. at 449, Table 15-23.

9

5 U.S.C. § 8123(a).

10

20 C.F.R. § 10.321.

4

The Board finds that the case is not in posture for decision due to a conflict in medical
opinion. In a December 17, 2015 impairment evaluation, Dr. Platto, an attending physician,
identified the diagnosis as carpal tunnel syndrome and advised that, under Table 15-23, appellant
had a grade modifier of three on the right side due to axon loss as shown by test results, a grade
modifier of one for a history of intermittent symptoms, a grade modifier of one for physical
examination, and no grade modifier for the functional scale based on the QuickDASH results.
He found an average grade modifier of two and four percent right upper extremity impairment.
For the left side, Dr. Platto applied a grade modifier of three for test findings of axon loss, a
grade modifier of one for a history of mild intermittent symptoms, and a grade modifier of two
for physical findings of decreased two-point discrimination, for an average modifier of two and
four percent impairment due to carpal tunnel syndrome. He further determined that appellant
had three percent impairment due to reduced wrist motion as a result of tenosynovitis, for seven
percent total upper extremity impairment bilaterally.
OWCP referred appellant to Dr. Walker for a second opinion examination. On
February 1, 2016 Dr. Walker found that he had no impairment due to tenosynovitis, seven
percent left upper extremity impairment due to carpal tunnel syndrome, and one percent right
upper extremity impairment due to carpal tunnel syndrome. He opined that electrodiagnostic
testing showed axonal loss on the right and left side.
An OWCP medical adviser, on March 21, 2016, determined that the September 10, 2014
EMG and NCV studies did not show axonal loss. Utilizing Table 15-23, for the left side he
applied grade modifiers of one for test results, two for physical findings of loss of two-point
discrimination, and one for history, which he found yielded a grade modifier of one. For the
right side, the medical adviser applied a grade modifier of one for test results and history and
zero for physical findings, for an average modifier of one. He found that the QuickDASH results
were not reliable. The medical adviser determined that appellant had two percent permanent
impairment of each upper extremity due to carpal tunnel syndrome and no impairment due to
tenosynovitis.
The Board finds that a conflict exists between Dr. Platto, appellant’s physician, and
Dr. Walker, the second opinion physician, regarding the interpretation of the electrodiagnostic
test results and the extent of his permanent impairment of the upper extremities. Section 8123(a)
provides that, if there is disagreement between the physician making the examination for the
United States and the physician of the employee, the Secretary shall appoint a third physician
who shall make an examination.11 On remand, OWCP shall refer the case to an impartial
medical specialist to resolve the conflict in medical opinion. After such further development as
deemed necessary, it should issue a de novo decision regarding appellant’s schedule award
claim.
CONCLUSION
The Board finds that the case is not in posture for decision.

11

5 U.S.C. § 8123(a); see also A.E., Docket No. 15-0496 (issued May 23, 2016).

5

ORDER
IT IS HEREBY ORDERED THAT the March 23, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: November 4, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

